NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-50090

                Plaintiff-Appellee,             D.C. No. 2:09-cr-00132-R

 v.
                                                MEMORANDUM*
JUAN ALBERTO BARRAGAN, a.k.a.
Baby Face, a.k.a. Face,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Manuel L. Real, District Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Juan Alberto Barragan appeals from the district court’s judgment and

challenges a special condition of supervised release imposed upon revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Barragan contends that the district court procedurally erred by failing to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
explain adequately why it was imposing a condition of supervised release requiring

inpatient substance-abuse treatment. We review for plain error. See United States

v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010). The district court did

not plainly err because its reasons for imposing the condition are apparent from the

record. See United States v. Daniels, 541 F.3d 915, 924 (9th Cir. 2008). Nor was

it plain error to omit any specific duration for the treatment program. See United

States v. Dupas, 419 F.3d 916, 924 (9th Cir. 2005) (district court did not plainly err

in delegating decision to the probation officer where it was not clear under current

law that the decision could not be delegated).

      Finally, Barragan contends that the challenged condition is substantively

unreasonable. The district court did not abuse its discretion. See Gall v. United

States, 552 U.S. 38, 51 (2007). The condition is substantively reasonable in light

of the 18 U.S.C. § 3583(e) factors and the totality of the circumstances, including

Barragan’s lack of success with outpatient drug treatment. See Gall, 552 U.S. at

51.

      AFFIRMED.




                                          2                                    18-50090